DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed July 1, 2020.  Currently, claims 1–11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2019/0086522)).
Regarding Claim 1, Kubota et al. discloses a LIDAR sensor apparatus comprising: a transmitter configured to transmit a laser(Paragraph 0042);
first and second receivers each configured to receive a reflected signal reflected from an object after the laser is transmitted through the transmitter (Paragraph 0049, Fig. 2, (sensor, 18));
a control unit configured to calculate first and second distances by performing signal processing on first and second signals received from the first and second receivers after the laser is transmitted through the transmitter ( Paragraph 0053), Fig. 2, Distance Measurer, (21)), 
and to calculate an intermediate distance by performing signal processing on an overlapping signal obtained by overlapping the first and second signals(Paragraph 0058; Paragraph 0068) ; and an output unit configured to output the first and second distances and the intermediate distance calculated by the control unit (Paragraph 0032, Figure 1, Image Processor (400)) .

Regarding Claim 2, Kubota discloses The LIDAR sensor apparatus according to claim 1, wherein the control unit comprises: 
a first signal processing unit configured to amplify the first signal obtained from the reflected signal reflected from the object and received through the first receiver after the laser is transmitted through the transmitter(Paragraph 0056, Adjuster (23)) ; 
a second signal processing unit configured to amplify the second signal obtained from the reflected signal reflected from the object and received through the second receiver (Paragraph 0056, Adjuster (23)); 
an overlapping signal processing unit configured to receive the first signal and the second signal and amplify the overlapping signal obtained by overlapping the first signal and the second  signal( Paragraph 0056, Adjuster (23); Paragraph 0059, signal generator (26)) ; 
a first distance calculation unit configured to calculate a first distance based on the first signal processed by the first signal processing unit( Paragraph 0031, Measurer (300); Paragraph 0053, Distance measurer (21);
 a second distance calculation unit configured to calculate a second distance based on the second signal processed by the second signal processing unit (Paragraph 0053, distance measurer (21); 
and an intermediate distance calculation unit configured to calculate the intermediate distance based on the overlapping signal processed by the overlapping signal processing unit (Paragraph 0053, distance measurer (21); Figure 9).

Regarding Claim 3, Kubota discloses the LIDAR sensor apparatus according to claim 2, wherein the first distance calculation unit calculates the first distance at a time point at which a magnitude of the first signal is equal to or more than a threshold (Paragraph 0062).

Regarding Claim 4, Kubota discloses the LIDAR sensor apparatus according to claim 2, wherein the second distance calculation unit calculates the second distance at a time point at which a magnitude of the second signal is equal to or more than a threshold (Paragraph 0062).

Regarding Claim 6, Kubota discloses the LIDAR sensor apparatus according to claim 2, wherein the overlapping signal processing unit generates the overlapping signal by overlapping the first signal and the second signal received from the first receiver and the second receiver in a horizontal direction (Figure 7) .

Regarding Claim 7, Kubota discloses the LIDAR sensor apparatus according to claim 2, wherein the overlapping signal processing unit generates the overlapping signal by overlapping the first signal and the second signal received from the first receiver and the second receiver in a vertical direction (Paragraph 0049, Figure 5).

Regarding Claim 8, Kubota discloses a control method of a LIDAR sensor apparatus, the control method comprising:
a step in which a control unit transmits a laser through a transmitter (Paragraph 0042) ;
a step in which the control unit receives a reflected signal of the laser reflected from an object through each of first and second receivers (Paragraph 0049, Fig. 2, (sensor, 18);
a step in which the control unit performs signal processing on the first and second signals
received through the first and second receivers and an overlapping signal obtained by overlapping the first and second signals (Paragraph 0056, Adjuster (23); Paragraph 0059, signal generator (26); 
a step in which the control unit calculates first and second distances and an intermediate distance based on the first and second signals and the overlapping signal (Fig. 9) ; and 
a step in which the control unit outputs the calculated first and second distances and intermediate distance(Paragraph 0032, Figure 1, Image Processor (400).

Regarding Claim 9, Kubota discloses the control method according to claim 8, wherein the overlapping signal is a signal obtained by overlapping the first signal and the second signal in a horizontal direction (Fig. 5).

Regarding Claim 10, Kubota discloses the control method according to claim 8, wherein the overlapping signals a signal obtained by overlapping the first signal and the second signal in a vertical direction (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2019/0187250) in view of Chen (US 6400460).

Regarding Claim 5, Kubota discloses the LIDAR sensor apparatus according to claim 2, wherein the intermediate distance calculation unit calculates the intermediate distance at a time point at which a magnitude of the overlapping signal is larger than the magnitude of the first signal and the magnitude of the second signal (Paragraph 0062).
Kubota fails to teach comparing the first and second signal. However, Chen teaches comparing first and second signals (Col 6. Lines 4-22. )
It would be obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Kubota with Chen to minimized or eliminate the effects of noise and/ or spurious reflections with the sensing zones. (Chen, Col. 3 Lines 3-13)

Regarding Claim 11, Kubota discloses the control method according to claim 8, wherein, in the step of calculating the distances, the first distance is calculated at a time point at which a magnitude of the first signal is equal to or more than a threshold (Paragraph 0062), 
the second distance is calculated at a time point at which a magnitude of the second signal is equal to or more than a threshold (Paragraph 0062),
the intermediate distance is calculated at a time point at which a magnitude of the overlapping signal is larger than the magnitude of the first signal and the magnitude of the second signal (Paragraph 0062).
Kubota fails to teach comparing first and second signal. However, Chen teaches comparing first and second signals (Col 6. Lines 4-22.)
It would be obvious to one of ordinary skill in the art before the effective filling date to combine the teaching of Kubota with Chen to minimized or eliminate the effects of noise and/ or spurious reflections with the sensing zones. (Chen, Col. 3 Lines 3-13)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruff et al. (US 2015/0177383).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI M JONES whose telephone number is (571)272-0107. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.J./Examiner, Art Unit 4186                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645